DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on October 13th, 2021 in response to the Final Office Action mailed on September 10th, 2021.  Per Applicant's response, Claims 1, 10, & 12 have been amended.  All other claims have been left in their previously presented form.  Consequently, Claims 1, 3-18, & 20-21 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Claim Rejections - 35 USC § 112
Claims 1 & 3-15 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendments filed on October 13th, 2021 have resolved these issues, and thus, the previous 112(b) rejections are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed October 13th, 2021, with respect to the previous 112(b) rejections have been fully considered and are persuasive.  In particular, Applicant asserts that the amendments have corrected all of the 112(b) issues noted by the Examiner.  The Examiner agrees with Applicant.  Therefore, the previous 112(b) rejections have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sungwook Lee on October 18th, 2021.
The application has been amended as follows: 

1.	A system of fuel delivery assemblies for delivering fuel from a fuel tank, comprising: two separate fuel pump assemblies each having a reservoir with an interior to receive fuel inside the fuel tank, and wherein each reservoir has at least one dimension that is different than the other reservoir such that the interior shapes of the reservoirs are different; and an interchangeable cartridge having a housing, the cartridge comprising at least two fuel system components including at least a fuel pump and a fuel filter, the housing having an exterior shape that fits to the different interior shapes of the reservoirs, the housing and the reservoirs sized and structured relative to one another such that the housing is received and coupled to a single reservoir at a time so that the cartridge is structured to be separately coupled with the two separate reservoirs respectively, wherein the cartridge is structured to orient the at least two fuel system components relative to the single reservoir to which the cartridge is connected, wherein one of the reservoirs includes an adapter in one of the two fuel pump assemblies and the adapter includes an attachment feature engageable by the housing whereby the adapter is removably attached to the housing and a coupling feature engageable with the one reservoir to couple the housing to the one reservoir, whereas the other reservoir is coupled with the housing without the adapter in the other fuel pump assembly, and wherein the adapter 

Allowable Subject Matter
Claims 1, 3-18, & 20-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC